DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 04/26/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Winterbotham, Chloe Tyler (Pub. No.: US 20030214630 A1, hereinafter referred to as “Winterbotham”).
As per independent Claim 1, Winterbotham discloses a method for maintaining user attention during a treatment (Winterbotham in at least abstract, fig. 1-6, [0001], [0025-0031], [0034], [0037], [0048], [0051], [0053], [0055], [0061-0063], [0068], [0070], [0072], [0075-0081] for example discloses relevant subject-matter. Winterbotham in at least [0001], [0025], [0028], [0030-0031], [0062-0063], [0077-078], [0081] for example discloses a method for maintaining user attention during a treatment. See at least Winterbotham [0081] “a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest”), the method comprising: 
measuring, by the processor,  at least one user parameter when presenting treatment content to the user via at least one display screen(Winterbotham in at least fig. 2-6, [0027-0028], [0030-0031], [0037], [0055], [0062-0063], [0077-0078], [0081]  for example discloses measuring, by the processor,  at least one user parameter when presenting treatment content to the user via at least one display screen such as virtual reality goggles screens ([0055]), display (fig. 4-6). Here “user parameter” is represented by prior art “visual acuity level” ([0030]); patient movement  ([0031]); patient positive/negative identification of presented virtual object ([0031], [0037], [0062], [0077-0078], [0081]);  patient position and patient eye location/direction ([0062]); patient response to interactive tasks ([0081]). See at least Winterbotham [0081] “There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time.”); 
determining, by the processor, whether the user is engaged with the presented treatment content based on the at least one measured user parameter(Winterbotham in at least [0027], [0031], [0037], [0062], [0077-0078], [0081] for example discloses determining, by the processor,  whether the user is engaged with the presented treatment content based on the at least one measured user parameter such as user response, positive/negative identification of images, success or failure of the patient's activities. See [0081] “patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario…There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects … present the patient with variously-sized objects, differing colors and differing goals… The application, of course, will be recording for each activity…the visual acuity level of the patient's target(s), and the success or failure of the patient's activities”); and 
presenting, by the processor,  an attention booster to the user upon determining the user is not engaged with the treatment content(Winterbotham in at least [0027-0028], [0031], [0037], [0055], [0062-0063], [0077-0078], [0081]  for example discloses presenting, by the processor,  an attention booster via interactive engagement to the user upon determining the user is not engaged with the treatment content. See at least Winterbotham [0081] “treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest…Any of the above objects size, of course, could be changed based on the patient's responses.”; [0028] “The treatment application can also be any application that interests the patient, such as a game, exercise, puzzle, test or other interesting activity”; [0031] “increases the actual or perceived physicality of the treatment, which not only increases the patient's interest in the treatment, and therefore the treatment's effectiveness, but also improves the amblyope's ability to navigate in realistic settings”; [0063] “treatment applications include any activity or exercise that presents the patient with an interesting and physically or perceptually immersive graphical task. The treatment applications are not limited to simple object recognition tasks, but could also include more sophisticated applications such as driving games that allow the patient to navigate through the simulated environment, or other activities such as age-appropriate graphical puzzles to be solved”;[0077] “present the object as rotating and moving in space… makes the amblyopic eye work harder, making the system more interactive, physically fun and more effective as a treatment.”; [0078] “the patient could be standing in a virtual forest, and the object could move between the trees. If the patient is unable to identify an object at a given visual acuity level, the image viewer subsystem could reduce the number of trees displayed, or even revert to an isolated object without trees to allow the patient to identify the object.”).

As per dependent Claim 2, Winterbotham further discloses method wherein the attention booster is an interactive activity to be completed by the user(Winterbotham in at least [0028], [0062-0063], [0077], [0081] for example discloses wherein the attention booster is an interactive activity to be completed by the user such as an interactive virtual game scene. See  at least Winterbotham [0081] “treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest).

As per dependent Claim 3, Winterbotham further discloses method wherein the attention booster is pre-selected by the user(Winterbotham in at least [0028], [0030], [0053], [0072] for example discloses  wherein the attention booster is pre-selected by the user. See at least [0028] “the patient perceives movement in a way that is physically or perceptually immersive. The treatment application can also be any application that interests the patient, such as a game, exercise, puzzle, test or other interesting activity”; [0030] “During the treatment, the patient engages in a set of activities that are designed to exercise the amblyopic eye while simultaneously measuring the patient's … visual acuity level. For example, the patient could be presented with an object selected from a set of objects”; [0053] “patient to select an object at any point in space by pointing the wand at the object and "shooting" the object”; [0072] “although the set of objects could be any shapes recognizable to the patient, and the system may contain multiple sets of objects to display based on … the patient's preferences”).
As per dependent Claim 4, Winterbotham further discloses method wherein the user parameter is eye movement of the user(Winterbotham in at least fig. 2, 4, [0048], [0062] for example discloses wherein the user parameter is eye movement of the user. See at least [0048] “shutter glasses also contain a magnetic position sensor 51, which is tracked by the position tracking device 60. When the patient is wearing the glasses 50, the magnetic position sensor 51 and the position tracking device 60 provides the computer with not only the precise coordinates of the location of the patient's eyes … but also the exact direction in which the patient is looking. The computer 10 uses this information to determine what images to show the patient”; [0062] “The image viewer 351 is responsible for displaying the simulated environment to the patient, based on the patient's position in the simulated environment and the direction in which the patient is looking.”).

As per dependent Claim 5, Winterbotham further discloses method wherein the at least one user parameter is measured continuously(Winterbotham in at least [0081] for example discloses wherein the at least one user parameter such as user’s visual activity level and success/failure of patient interaction with the virtual reality treatment application is measured continuously during a single treatment session. See at least [0081] “a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario … There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time. To address crowding, objects similar to the desired target object could be popping up to create confusion or decision making in choosing a target…This allows the application to present the patient with variously-sized objects, differing colors and differing goals. Any of the above objects size, of course, could be changed based on the patient's responses. The application… will be recording for each activity, …. the visual acuity level of the patient's target(s), and the success or failure of the patient's activities”).
As per dependent Claim 6, Winterbotham further discloses method wherein the at least one user parameter is measured intermittently(Winterbotham in at least [0051], [0070], [0078] for example discloses wherein the at least one user parameter such as user interaction with the virtual reality treatment application, crowding tests is measured intermittently based on user parameter measurement detection. See at least [0051] “the glasses can be sent a steady signal to turn one of the lenses continuously opaque, …for a specified amount of time”; [0070] “the system can contain features designed to detect whether the patient is actually using the system…The treatment program can also determine whether or not the patient is actively using the system. For example, if the patient has not moved in the simulated environment, used the pointing device to select an object or the system has not detected movement of the magnetic position sensor FIG. 1, 51 for a specified amount of time, the treatment program can assume that the patient is no longer actively using the system. In such cases, the treatment system can stop … until the patient performs some sort of activity in the application, and reduce the measured occlusion time to the last known activity performed by the patient”; [0078] “The treatment program could even be programmed … to periodically test crowding, or periodically turn off crowding”).
As per dependent Claim 7, Winterbotham further discloses method wherein the attention booster is configured to at least partially occlude an image displayed on the at least one display screen(Winterbotham in at least fig. 2, [0028], [0055] for example discloses the attention booster is configured to at least partially occlude an image displayed on the at least one display screen. See at least [0055] “the patient could wear a pair of goggles where the goggles contain two separate LCD screens for displaying independent images to each of the patient's eyes. The image from the perspective of the patient's left eye would be displayed on the LCD screen in front of the patient's left eye, and the image from the perspective of the patient's right eye would be simultaneously displayed on the LCD screen in front of the patient's right eye… Occlusion can be easily performed in such a system by sending no image, or a completely dark image, to the eye being occluded at the given time. Additionally… the treatment computer of the present invention could be worn by the patient, or could be contained in the glasses unit itself”).
As per independent Claim 8, Winterbotham discloses a system for maintaining user attention during treatment (Winterbotham in at least abstract, fig. 1-6, [0001], [0025-0031], [0034], [0037], [0048], [0051], [0053-0055], [0061-0063], [0068], [0070], [0072], [0075-0081] for example discloses relevant subject-matter. Winterbotham in at least fig. 2-6, [0001], [0025], [0028-0029], [0030-0031], [0062-0063], [0077-078], [0081] for example discloses a system for maintaining user attention during treatment. See at least [0025] “system for treating amblyopia with an individualized, interactive occlusive system using computer hardware and software wherein the patient is immersed in a task-intensive physical activity in a virtual reality or other physically interactive or perceptually immersive three-dimensional or two-dimensional computer-generated setting”; [0081] “a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest”), the system comprising: 
at least one display apparatus configured to present treatment content to the user(Winterbotham in at least fig. 2-6, [0055] for example discloses at least one display apparatus such as virtual reality goggles ([0055]), computer display (fig. 3-6) configured to present treatment content to the user. See at least Winterbotham [0055] “the patient could wear a pair of goggles where the goggles contain two separate LCD screens for displaying independent images to each of the patient's eyes. The image from the perspective of the patient's left eye would be displayed on the LCD screen in front of the patient's left eye, and the image from the perspective of the patient's right eye would be simultaneously displayed on the LCD screen in front of the patient's right eye… Occlusion can be easily performed in such a system by sending no image, or a completely dark image, to the eye being occluded at the given time. Additionally… the treatment computer of the present invention could be worn by the patient, or could be contained in the glasses unit itself”); and 
a processor configured to: execute instructions stored on a memory (Winterbotham in at least [0027-0028], fig. 3, 4, [0054], [0056] for example discloses a processor configured to: execute instructions stored on a memory. See at least Winterbotham [0027] “During treatment, the patient accesses a computer system that runs the treatment application. The term computer includes any microprocessor-based device capable of running software applications”; [0028] “treatment system runs a virtual reality application, or some other computer-generated physically interactive or perceptually immersive three-dimensional or two-dimensional graphics application that gives the patient a sense of being physically or perceptually immersed in an activity…graphical simulation is displayed large enough to engage the patient's peripheral vision in order to give the patient the sensation of being inside a virtual world… wide -screen displays capable of engaging the patient's peripheral vision… goggles containing LCD screens… standard desktop monitors, projectors used to display graphical images from computers, interactive televisions and other display media…a fully-immersive virtual reality application…with any three-dimensional or two-dimensional computer-generated simulation… the patient perceives movement in a way that is physically or perceptually immersive. The treatment application can also be any application that interests the patient, such as a game, exercise, puzzle, test or other interesting activity”; [0054] “hardware for the treatment system, utilizing a monitor 200 for the displayed images … computer system 210 capable of displaying three-dimensional or two-dimensional graphics and containing graphics software, either virtual reality software or other software for displaying three-dimensional or two-dimensional graphics. The computer displays the images on a monitor”)
to measure at least one user parameter when the treatment content is presented to the user (Winterbotham in at least fig. 2, 4-6, [0028], [0030-0031], [0037], [0055], [0062-0063], [0077-0078], [0081]  for example discloses measuring at least one user parameter when presenting treatment content to the user via at least one display screen such as virtual reality goggles screens ([0055]), display (fig. 3-6). Here “user parameter” is represented by prior art “visual acuity level” ([0030]); patient movement ([0031]); patient positive/negative identification of presented virtual object ([0031], [0037], [0062], [0077-0078], [0081]);  patient position and patient eye location/direction ([0062]); patient response to interactive tasks ([0081]). See at least Winterbotham [0081] “There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time.”);
determine whether the user is engaged with the presented treatment content based on the at least one measured user parameter(Winterbotham in at least [0031], [0037], [0062], [0077-0078], [0081] for example discloses determining whether the user is engaged with the presented treatment content based on the at least one measured user parameter such as user response, positive/negative identification of images, success or failure of the patient's activities. See [0081] “patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario…There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects … present the patient with variously-sized objects, differing colors and differing goals… The application, of course, will be recording for each activity…the visual acuity level of the patient's target(s), and the success or failure of the patient's activities”); and 
output to the display apparatus an attention booster to the user upon determining the user is not engaged with the presented treatment content(Winterbotham in at least [0028], [0031], [0037], [0055], [0062-0063], [0077-0078], [0081]  for example discloses output to the display apparatus such as virtual reality goggles ([0055]), computer display (fig. 3-6) an attention booster to the user upon determining the user is not engaged with the presented treatment content. See at least Winterbotham [0081] “treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest…Any of the above objects size, of course, could be changed based on the patient's responses.”; [0028] “The treatment application can also be any application that interests the patient, such as a game, exercise, puzzle, test or other interesting activity”; [0031] “increases the actual or perceived physicality of the treatment, which not only increases the patient's interest in the treatment, and therefore the treatment's effectiveness, but also improves the amblyope's ability to navigate in realistic settings”; [0063] “treatment applications include any activity or exercise that presents the patient with an interesting and physically or perceptually immersive graphical task. The treatment applications are not limited to simple object recognition tasks, but could also include more sophisticated applications such as driving games that allow the patient to navigate through the simulated environment, or other activities such as age-appropriate graphical puzzles to be solved”;[0077] “present the object as rotating and moving in space… makes the amblyopic eye work harder, making the system more interactive, physically fun and more effective as a treatment.”; [0078] “the patient could be standing in a virtual forest, and the object could move between the trees. If the patient is unable to identify an object at a given visual acuity level, the image viewer subsystem could reduce the number of trees displayed, or even revert to an isolated object without trees to allow the patient to identify the object.”).
As per dependent Claim 9, Winterbotham further discloses system wherein the attention booster is an interactive test to be completed by the user (Winterbotham in at least [0028], [0062-0063], [0077], [0081] for example discloses wherein the attention booster is an interactive activity to be completed by the user such as an interactive virtual game scene. See  at least Winterbotham [0081] “treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest).
As per dependent Claim 10, Winterbotham further discloses system wherein the attention booster is pre-selected by the user (Winterbotham in at least [0028], [0030], [0053], [0072] for example discloses  wherein the attention booster is pre-selected by the user. See at least [0028] “the patient perceives movement in a way that is physically or perceptually immersive. The treatment application can also be any application that interests the patient, such as a game, exercise, puzzle, test or other interesting activity”; [0030] “During the treatment, the patient engages in a set of activities that are designed to exercise the amblyopic eye while simultaneously measuring the patient's … visual acuity level. For example, the patient could be presented with an object selected from a set of objects”; [0053] “patient to select an object at any point in space by pointing the wand at the object and "shooting" the object”; [0072] “although the set of objects could be any shapes recognizable to the patient, and the system may contain multiple sets of objects to display based on … the patient's preferences”).

As per dependent Claim 11, Winterbotham further discloses system wherein the user parameter is eye movement of the user (Winterbotham in at least fig. 2, 4, [0048], [0062] for example discloses wherein the user parameter is eye movement of the user. See at least [0048] “shutter glasses also contain a magnetic position sensor 51, which is tracked by the position tracking device 60. When the patient is wearing the glasses 50, the magnetic position sensor 51 and the position tracking device 60 provides the computer with not only the precise coordinates of the location of the patient's eyes … but also the exact direction in which the patient is looking. The computer 10 uses this information to determine what images to show the patient”; [0062] “The image viewer 351 is responsible for displaying the simulated environment to the patient, based on the patient's position in the simulated environment and the direction in which the patient is looking.”).
As per dependent Claim 12, Winterbotham further discloses system wherein the at least one measured user parameter is measured continuously (Winterbotham in at least [0081] for example discloses wherein the at least one user parameter such as user’s visual activity level and success/failure of patient interaction with the virtual reality treatment application is measured continuously during a single treatment session. See at least [0081] “a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario … There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time. To address crowding, objects similar to the desired target object could be popping up to create confusion or decision making in choosing a target…This allows the application to present the patient with variously-sized objects, differing colors and differing goals. Any of the above objects size, of course, could be changed based on the patient's responses. The application… will be recording for each activity, …. the visual acuity level of the patient's target(s), and the success or failure of the patient's activities”).

As per dependent Claim 13, Winterbotham further discloses system wherein the at least one measured user parameter is measured intermittently (Winterbotham in at least [0051], [0070], [0078] for example discloses wherein the at least one user parameter such as user interaction with the virtual reality treatment application, crowding tests is measured intermittently based on user parameter measurement detection. See at least [0051] “the glasses can be sent a steady signal to turn one of the lenses continuously opaque, …for a specified amount of time”; [0070] “the system can contain features designed to detect whether the patient is actually using the system…The treatment program can also determine whether or not the patient is actively using the system. For example, if the patient has not moved in the simulated environment, used the pointing device to select an object or the system has not detected movement of the magnetic position sensor FIG. 1, 51 for a specified amount of time, the treatment program can assume that the patient is no longer actively using the system. In such cases, the treatment system can stop … until the patient performs some sort of activity in the application, and reduce the measured occlusion time to the last known activity performed by the patient”; [0078] “The treatment program could even be programmed … to periodically test crowding, or periodically turn off crowding”).
As per dependent Claim 14, Winterbotham further discloses system wherein the attention booster is configured to at least partially occlude an image displayed on the at least one display apparatus (Winterbotham in at least fig. 2-6, [0028], [0055] for example discloses the attention booster is configured to at least partially occlude an image displayed on the at least one display apparatus. See at least [0055] “the patient could wear a pair of goggles where the goggles contain two separate LCD screens for displaying independent images to each of the patient's eyes. The image from the perspective of the patient's left eye would be displayed on the LCD screen in front of the patient's left eye, and the image from the perspective of the patient's right eye would be simultaneously displayed on the LCD screen in front of the patient's right eye… Occlusion can be easily performed in such a system by sending no image, or a completely dark image, to the eye being occluded at the given time. Additionally… the treatment computer of the present invention could be worn by the patient, or could be contained in the glasses unit itself”).
As per dependent Claim 15, Winterbotham further discloses system wherein the display apparatus comprises a first display screen aligned with a first eye of the user and a second display screen aligned with a second eye of the user (Winterbotham in [0055] for example discloses the display apparatus/goggles comprises a first display screen aligned with a first eye of the user and a second display screen aligned with a second eye of the user).
As per dependent Claim 17, Winterbotham further discloses system wherein the display apparatus is configured to alter at least one of brightness, blurring, contrast, resolution, timing of presentation of input, and spatial frequencies (Winterbotham in at least [0055], [0061], [0068], [0078-0081] for example discloses the display apparatus is configured to alter at least one of brightness, blurring, contrast, resolution, timing of presentation of input, and spatial frequencies. See at least Winterbotham [0055] “The image from the perspective of the patient's left eye would be displayed on the LCD screen in front of the patient's left eye, and the image from the perspective of the patient's right eye would be simultaneously displayed on the LCD screen in front of the patient's right eye… Occlusion can be easily performed in such a system by sending no image, or a completely dark image, to the eye being occluded at the given time”; [0061] “main control subsystem 350 of the treatment program 330 is the part of the treatment application that controls the interaction with the user, and is responsible for sending the correct control signals to perform the specified amount of occlusion for the appropriate eyes at the appropriate times, as dictated by the prescription 320”; [0078] “test crowding, the patient …The treatment program could even be programmed by the clinician to periodically test crowding, or periodically turn off crowding”; [0079] “system can similarly test the patient's contrast sensitivity by increasing or decreasing the level of contrast in the displayed images”).
As per dependent Claim 18, Winterbotham further discloses system wherein the display apparatus is configured to present virtual objects to each eye of the user independently(Winterbotham in [0055] for example discloses the display apparatus is configured to present virtual objects to each eye of the user independently. See at least [0055] “the patient could wear a pair of goggles where the goggles contain two separate LCD screens for displaying independent images to each of the patient's eyes. The image from the perspective of the patient's left eye would be displayed on the LCD screen in front of the patient's left eye, and the image from the perspective of the patient's right eye would be simultaneously displayed on the LCD screen in front of the patient's right eye… Occlusion can be easily performed in such a system by sending no image, or a completely dark image, to the eye being occluded at the given time. Additionally… the treatment computer of the present invention could be worn by the patient, or could be contained in the glasses unit itself”).
As per dependent Claim 19, Winterbotham further discloses system wherein the user parameter is assessed with at least one of a physical controller, motion data from head movements within a virtual reality headset, and physiological measurements(Winterbotham in at least fig. 2, 4, [0029], [0048], [0055], [0062] for example discloses wherein the user parameter is assessed with at least one of a physical controller, motion data from head movements within a virtual reality headset, and physiological measurements. See at least [0029] “The patient wears a device that can selectively occlude vision of either of the patient's eyes, such as LCD shutter glasses or some other type of goggle or headset device”; [0048] “wearing a pair of LCD shutter glasses 50 …contain a magnetic position sensor 51, which is tracked by the position tracking device 60. When the patient is wearing the glasses 50, the magnetic position sensor 51 and the position tracking device 60 provides the computer with not only the precise coordinates of the location of the patient's eyes …but also the exact direction in which the patient is looking”; [0062] “The image viewer 351 is responsible for displaying the simulated environment to the patient, based on the patient's position in the simulated environment and the direction in which the patient is looking. The navigation handler 352 tracks the patient's position within the simulated environment and moves the patient within the world based on the patient's movement indications using the navigation mechanism such as the mouse, wand or keyboard.”).
As per independent Claim 20, Winterbotham discloses a method for maintaining user attention during a treatment (Winterbotham in at least abstract, fig. 1-6, [0001], [0025-0031], [0034], [0037], [0048], [0051], [0053], [0055], [0058], [0061-0063], [0068], [0070], [0072], [0075-0081] for example discloses relevant subject-matter. Winterbotham in at least [0001], [0025], [0028], [0030-0031], [0062-0063], [0077-078], [0081] for example discloses a method for maintaining user attention during a treatment. See at least Winterbotham [0081] “The ability to interact with the simulated environment, both by being able to move around the world as if in three-dimensional or two-dimensional space, as well as the ability to interact with objects in the simulated environment using the wand of FIG. 1, 70 or other pointing device allows the treatment to attain a level of physicality and present task-intensive activities for the patient to complete that will more effectively interest the patient and exercise the amblyopic eye”), the method comprising:
presenting, by the processor,  treatment content to the user via at least one display screen (Winterbotham in at least fig. 3-6, [0027], [0031], [0037], [0055], [0062], [0077-0078], [0081] for example discloses presenting, by the processor,  treatment content to the user via at least one display screen such as virtual reality goggles screens ([0055]), display (fig. 4-6). See at least Winterbotham [0055] “the patient could wear a pair of goggles where the goggles contain two separate LCD screens for displaying independent images to each of the patient's eyes. The image from the perspective of the patient's left eye would be displayed on the LCD screen in front of the patient's left eye, and the image from the perspective of the patient's right eye would be simultaneously displayed on the LCD screen in front of the patient's right eye… Occlusion can be easily performed in such a system by sending no image, or a completely dark image, to the eye being occluded at the given time. Additionally… the treatment computer of the present invention could be worn by the patient, or could be contained in the glasses unit itself”; [0081] “present the patient with variously-sized objects, differing colors and differing goals… The application, of course, will be recording for each activity…the visual acuity level of the patient's target(s), and the success or failure of the patient's activities”); and 
presenting, by the processor,  an attention booster to the user at time-based intervals (Winterbotham in at least fig. 3, 5, 6, [0027-0028], [0058], [0061-0063], [0081] for example discloses presenting, by the processor,  an attention booster to the user’s each eye at time-based intervals based on prescribed treatment parameters. See at least [0028] “The treatment application can also be any application that interests the patient, such as a game, exercise, puzzle, test or other interesting activity”; [0058] “The prescription 320 may contain information about the patient's prescription, such as … the prescribed occlusion time for each eye, and the occlusion rate”; [0061] “treatment application that controls the interaction with the user, and is responsible for sending the correct control signals to perform the specified amount of occlusion for the appropriate eyes at the appropriate times, as dictated by the prescription 320… prescribed the required amount of time for the normal eye to be occluded, … the clinician will also indicate the amount of time that the amblyopic eye should be occluded and the sound eye should be exercised”; [0062] “The navigation handler 352 can also be programmed to automatically navigate the patient to a new viewpoint… if the patient has spent a specified amount of time in one area, the system could automatically navigate the patient to a new viewpoint at a new setting in order to further engage the patient's interest.”; [0063] “treatment applications include any activity or exercise that presents the patient with an interesting and physically or perceptually immersive graphical task. The treatment applications are not limited to simple object recognition tasks, but could also include more sophisticated applications such as driving games that allow the patient to navigate through the simulated environment, or other activities such as age-appropriate graphical puzzles to be solved”;[0081] “The ability to interact with the simulated environment, both by being able to move around the world as if in three-dimensional or two-dimensional space, as well as the ability to interact with objects in the simulated environment using the wand of FIG. 1, 70 or other pointing device allows the treatment to attain a level of physicality and present task-intensive activities for the patient to complete that will more effectively interest the patient and exercise the amblyopic eye. The use of the graphical treatment system can also allow the level of interactivity, and the setting of the treatment application, to be adjusted for the patient's age and interests in order to ensure that the patient is motivated to continue treatment”).

Response to Amendment
 According to the Amendment, filed 04/26/2022, the status of the claims is as follows:
Claims 1, 17, 20  are currently amended; 
Claims 2-15, 18-19  are as originally filed; and
Claim 16 is withdrawn.
The Specification/Drawings has been amended in view of the Amendment, filed 04/26/2022.  No new matter was introduced.
By the current amendment, as a result, claims 1-20  are now pending in this application while claims 1-15 and 17-20 are being examined on the merits as being drawn to elected invention/species.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Pages 1-9 of Applicant’s Amendment dated  04/26/2022
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  10/27/2021: [1]  The objection to Specification/Drawings is withdrawn in view of the amendment and arguments, filed 04/26/2022; [2] The objection to claims is withdrawn in view of the amendment and arguments, filed 04/26/2022; [3]  The 35 U.S.C. 112(b), rejections to claim 17 as raised in Office Action dated  10/27/2021 paras. [22-24] are withdrawn in view of the amendment, filed 04/26/2022; [4] The rejection to claims 1-7 and 20 under 35 U.S.C. 101 as being directed to judicial exception (abstract idea without significantly more) are withdrawn in view of the amendment, filed 04/26/2022.

Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 11-14 of Applicant’s Amendment dated  04/26/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of the Independent Claim 8 and Amended Independent Claims 1 and 20[A] claims 1-15 and 17-20 are rejected under 35 U.S.C. § 102(a)(1) as allegedly being anticipated by United States Patent Publication No. 2003/0214630 to Winterbotham (“Winterbotham”). Applicants respectfully traverse the rejection and provide the following arguments to support patentability.

[B] Winterbotham treatment applications cannot reasonably be construed to be the “attention booster” as recited by independent claims 1, 8, and 20 of this Application.
Applicants recognize that Winterbotham does describe its treatment applications as being “more interactive” and “physically fun.” (Specification,  [0077].) However, these treatment applications are still treatment applications and do not become “attention booster[s]” as recited by the independent claims 1, 8, and 20 of this Application simply because they are “more interactive” and “physically fun.” 
Nowhere does Winterbotham disclose the “attention booster” as recited by independent claims 1, 8, and 20 of this Application. 

[C] Accordingly, Winterbotham simply does not disclose the “attention booster” as recited by independent claims 1, 8, and 20 that is an independent, but interconnected, concept from the “treatment content” as recited by these claims. Consequently, Winterbotham does not anticipate these independent claims. Accordingly, Applicants respectfully request the rejection of claims 1, 8, 20 under 35 U.S.C. § 102(a)(1) be reconsidered and withdrawn.

Applicant’s arguments with respect to the above claim limitations in independent Claim 8 and amended Independent claims 1 and 20 have been considered but were not persuasive for the following reasons. 
First, Examiner notes that, with respect to independent method Claim 1, method Claim 1 includes conditional/contingency limitation (see claim with examiner comment in brackets in bold and underlined text below) and is being interpreted under MPEP 2111.04(II). MPEP 2111.04(II) states the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met…Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim.” 

CLAIM 1. A method for maintaining user attention during a treatment, the method comprising: 
measuring, by the processor, at least one user parameter when presenting treatment content to the user via at least one display screen [Claim Limitation Interpretation: the presenting step is contingent. Here, if the there is no presenting of treatment content to the user … then there is no requirement to measure at least one user parameter. In other words, there is no requirement to present treatment content to the user, so there is no requirement to measure at least one user parameter. Another way to construe this limitation is as encompassing the following  [a] the at least one user parameter is measured when treatment content is presented to the user or [b] the at least one user parameter is NOT measured when treatment content is NOT presented to the user. Here, option [b] is being used]; 
determining, by the processor,  whether the user is engaged with the presented treatment content based on the at least one measured user parameter; and 
presenting, by the processor,  an attention booster to the user upon determining the user is not engaged with the treatment content [Claim Limitation Interpretation: the presenting step is also contingent. Here, if the determination is that the user is engaged, then no presentation of the attention booster is required].

Here, the method claim 1 lends itself to  being broadly yet reasonably interpreted under MPEP 2111.04(II) as contingent limitation since neither claim 1 lines 3-4 “presenting treatment content” step and claim l lines 7-8  “presenting an attention booster” step is required to be performed because the conditions precedent are not met and thus applied art need not disclose this contingent/conditional method step. 
Assuming arguendo, the limitations in method claim 1 are not conditional/contingent, and in response to Applicant’s arguments with respect to independent system Claim 8 and independent method claim 20, Examiner notes that Winterbotham discloses “the attention booster” as recited in claims 1, 8, 20 and when interpreted in light of the instant application specification. 
Please see Examiner annotated, instant Application Specification relevant Paragraphs listed below. Instant application specification in  para. [0007], [0014], [0075], [0068]  details “attention booster” as interactive and game like. 

[0007] & [0014] “the attention booster is an interactive test to be completed by the user”
[0075] the attention boosters may ensure that the user is viewing the treatment content actively.
[0068] The display apparatus 102 may also combine passive video playback within a virtual reality environment with active control, interactive elements that require user feedback. For example, while a video is playing in the display apparatus 102, an attention booster such as a mini game/interactive task may appear on the top of the video. The mini game/task may require the user to, for example, select five moving targets within the next ten seconds or else the video will stop playing.
Further, instant application specification in  para. [0067] (see below) details “attention booster” as sensory booster (vision, sound etc.) .
[0067] an attention booster may comprise a visual display to a user. In some embodiments, an attention booster may be a sound or a vibration engineered to attempt to re-focus a user. In some embodiments, the attention booster may be any sensory booster, including any combination of sound, vision, smell, and/or touch stimuli. For example, in some embodiments, the attention booster may comprise playing a bird sound to a user via speakers in the display apparatus 102 and then prompting a user to identify the sound on the display apparatus 102. In some embodiments, the specific type of attention booster may be selected based on the selected user treatment.

Lastly, instant application specification in  para. [0071] , [0073-0074] (see below) details “attention booster” as engaging, as enhancing focus, visual attention .
[0071] the attention boosters may include any technique for increasing a user's visual attention. 
[0073] the attention boosters ensure the user is focusing on the treatment content.
[0074] attention boosters may drive engagement to ensure that the user is captivated during usage and remains engaged. 

Examiner notes that, Winterbotham (see Examiner annotated Winterbotham cited paragraphs below) discloses “the attention booster” as recited in claims 1, 8, 20 and when interpreted in light of the instant application specification (see above as interactive, game like, sensory booster (vision, sound etc.), as engaging, as enhancing focus or as enhancing visual attention). 
See following paragraphs in Winterbotham, Chloe Tyler (US 20030214630 A1) detailed below (annotated by Examiner):

[0028] The treatment system runs a virtual reality application, or some other computer-generated physically interactive or perceptually immersive three-dimensional or two-dimensional graphics application that gives the patient a sense of being physically or perceptually immersed in an activity…the patient perceives movement in a way that is physically or perceptually immersive. The treatment application can also be any application that interests the patient, such as a game, exercise, puzzle, test or other interesting activity.
[0031] The application can reduce or enlarge the object sizes as appropriate to further challenge the patient… The application can also simulate the patient moving around the simulated environment either towards or away from the object. This increases the actual or perceived physicality of the treatment, which not only increases the patient's interest in the treatment, and therefore the treatment's effectiveness, but also improves the amblyope's ability to navigate in realistic settings.
[0062] The main control subsystem 350 of the preferred embodiment contains four software subsystems, although those skilled in the art will recognize that the number of subsystems may vary from embodiment to embodiment. The image viewer 351 is responsible for displaying the simulated environment to the patient, based on the patient's position in the simulated environment and the direction in which the patient is looking. The navigation handler 352 tracks the patient's position within the simulated environment and moves the patient within the world based on the patient's movement indications using the navigation mechanism such as the mouse, wand or keyboard. … The navigation handler 352 can also be programmed to automatically navigate the patient to a new viewpoint…Additionally, if the patient has identified a certain number of objects correctly, or if the patient has spent a specified amount of time in one area, the system could automatically navigate the patient to a new viewpoint at a new setting in order to further engage the patient's interest. 
[0063] … treatment applications include any activity or exercise that presents the patient with an interesting and physically or perceptually immersive graphical task. The treatment applications …could also include more sophisticated applications such as driving games that allow the patient to navigate through the simulated environment, or other activities such as age-appropriate graphical puzzles to be solved. 
 [0077] …the image viewer FIG. 4, 351 can present the object as rotating and moving in space, either toward or away from the user. This makes the amblyopic eye work harder, making the system more interactive, physically fun and more effective as a treatment.
[0078] … the patient could be standing in a virtual forest, and the object could move between the trees. If the patient is unable to identify an object at a given visual acuity level, the image viewer subsystem could reduce the number of trees displayed… 
[0081] The ability to interact with the simulated environment, both by being able to move around the world as if in three-dimensional or two-dimensional space, as well as the ability to interact with objects in the simulated environment using the wand of FIG. 1, 70 or other pointing device allows the treatment to attain a level of physicality and present task-intensive activities for the patient to complete that will more effectively interest the patient and exercise the amblyopic eye. The use of the graphical treatment system can also allow the level of interactivity, and the setting of the treatment application, to be adjusted for the patient's age and interests in order to ensure that the patient is motivated to continue treatment. For example, younger patients can be shown simulated environments that contain bright colors and landscapes that look as if they were sketched using crayons or finger-painting. The patient could move around the simulated environment in a child's lawn traveler, and the patient could be required to identify child-recognizable animals such as birds, fish, or colorful insects. In one example, the patient could be carrying a virtual insect net, and when the patient can identify a specific insect, the patient can snag the appropriate insect icon with the insect net. Of course, during the application, the central computer system is still measuring the occlusive and non-occlusive time periods, as well as the number of identification attempts, the visual acuity size level of each insect when the patient makes an attempt, and the accuracy of such attempts. Based on the patient's success, the treatment program can increase or decrease the size or distance of the insects for the appropriate treatment programming. Other appropriate treatment applications would be known to those skilled in the art. For example, medium-age patients could run a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest. There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time. To address crowding, objects similar to the desired target object could be popping up to create confusion or decision making in choosing a target. … the rabbits could be chased by other animals such as foxes, and the rabbits can hold different objects such as carrots. …Any of the above objects size, of course, could be changed based on the patient's responses. The application, of course, will be recording …the success or failure of the patient's activities. Similarly, older patients may be presented with more sophisticated activities, such as fast-paced video games. For example, the patient could be required to attempt to shoot appropriately-sized incoming objects with a virtual laser beam by pointing the wand or other selection device at the object, and the treatment system would record the visual acuity level of the object when the patient attempted to shoot the object and whether the attempt was successful.
As detailed above, Winterbotham (see Examiner annotated Winterbotham cited paragraphs above ) discloses “the attention booster” as recited in claims 1, 8, 20 and when interpreted in light of the instant application specification (see above as interactive, game like, sensory booster (vision, sound etc.), as engaging, as enhancing focus or as enhancing visual attention). Winterbotham’s treatment application is interactive, game like, sensory booster (vision, sound etc.), is engaging, and enhancing focus or enhancing visual attention as evidenced in Examiner annotated Winterbotham cited paragraphs above.  For the above reasons, the 35 U.S.C. § 102 rejection of claims 1, 8, 20 as raised in Office Action dated  10/27/2021 is proper and is being maintained at this time. Please also cross-reference detailed claim 1, 8, 20  interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above. Examiner suggests further amending independent claims to include subject-matter in instant application para. [0025]  with structures that perform the recited functions in [0025] for example what structure  is used and in what manner to leverage optokinetic nystagmus, what structure  is used and in what manner to implement sideways grating stimuli ties etc. (the attention booster comprises leveraging optokinetic nystagmus, implementing sideways grating stimuli ties, and flashing an area surrounding the video background in the virtual reality while simultaneously displaying a video to the user) in addition to including limitation in claim 2, 4, 7.

Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 14-15 of Applicant’s Amendment dated  04/26/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of Dependent Claims 2-7, 9-15, 17-19 .
 [a] Dependent claims 2-7, 9-15, and 17-19 are likewise not anticipated by Winterbotham for at least the same reasons as the independent claim from which they depend and further in view of their own respective features. Accordingly, Applicants respectfully request the rejection of claims 1-15 and 17-20 under 35 U.S.C. § 102(a)(1) be reconsidered and withdrawn.

Applicant’s arguments with respect to dependent claims 2-7, 9-15, 17-19 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 2-7, 9-15, 17-19 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.
For the above reasons, the 35 U.S.C. § 102 rejection of dependent claims 2-7, 9-15, 17-19  as raised in Office Action dated  09/14/2021 is proper and is being maintained at this time. Please also cross-reference detailed claim 2-7, 9-15, 17-19   interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.

Conclusion
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
July 7, 2022